IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


STEVEN ASHBY,                              : No. 195 EAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
SOUTHEASTERN PENNSYLVANIA                  :
TRANSPORTATION AUTHORITY,                  :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.